Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 41, line 2, “the thermal insulation element” lacks antecedent basis in the claim, since no thermal insulation element has been previously recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 23-25, 28-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Scantland et al. (U.S. Patent 4,921,412; Figure 1) in view of Imbert 
Scantland et al. disclose a tire vulcanization machine 10 including a treatment chamber (mold sections—see col. 3, lines 7-16) including an upper mold part arranged under an upper counter-pressure plate 32 (which extends horizontally and includes surfaces directed vertically upwards and downwards) and a closing force unit for the treatment chamber, the closing force unit including a lower base plate 16 (which extends horizontally and includes surfaces directed vertically upwards and downwards) and a linear drive integral with the base plate for vertical displacement of and exertion of force on a lower pressure plate 26 (which extends horizontally and includes surfaces directed vertically upwards and downwards), wherein a lower mold part is arranged on the lower pressure plate (col. 3, lines 15-16). The linear drive is a cylinder 20 having a blind bore, and a plunger piston 22 vertically movably disposed within the blind bore of the base plate to define an annular fluid chamber/cavity between the piston (at a crown portion thereof) and a bottom of the blind bore (such that the interior of the blind bore is bordered by the piston and the base plate), wherein seal members 23 are provided in the base plate beneath the piston, and wherein a channel 24 for supply of pressure fluid inherently communicates with the fluid chamber via an opening, and wherein the channel 24 is inherently connected to a hydraulic pressure supply.
Scantland et al. do not disclose that the base plate has at least two blind bores and a piston is arranged in each blind bore, to thereby define at least two linear drives. Imbert discloses a tire vulcanization machine including a treatment chamber (mold sections U, L; the upper mold section U being arranged under a mold counter-pressure 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scantland et al. by providing plural spaced piston-cylinder units, which are plural linear drives, in place of the single annular piston-cylinder unit since Imbert explicitly discloses that these are equivalent means for exerting a squeezing/closing force in a tire vulcanization machine. With regard to the piston having a piston region and a piston rod region, with a concentric step therebetween, such a “T-shaped” piston is disclosed in Imbert, and it would have been further obvious to a skilled artisan to utilize such a conventional piston element in the piston-cylinder units of Scantland et al. since such would have been expected to function equally well as the plunger piston of Scantland et al. Moreover, piston-cylinder units including a fluid wiper-stripper for removing pressure fluid from a wall of the piston extending from the cylinder are well known and conventional in the pressure cylinder art, and it would have been 
With regard to a cylindrical tension casing fixed to the upper counter-pressure plate and bounding (circumferentially surrounding) the treatment chamber/mold in an axial force-transmitting connection between the base plate and the counter-pressure plate, such is conventional in the tire vulcanization art as evidenced by Singh et al. ‘210, disclosing tension casing 24, 82 extending between counter-pressure plate 35 and base plate 26 which holds piston-cylinder units for applying squeezing/closing force to pressure plate 34, the pressure and counter-pressure plates respectively holding lower and upper molds (paragraphs [0041], [0043], [0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scantland et al. in combination with Imbert, as described above, and further by providing a cylindrical tension casing bounding the treatment chamber/mold in an axial force-transmitting connection between the base plate and the counter-pressure plate, as is conventional in the tire vulcanization art as evidenced by Singh et al. ‘210, in order to enclose the treatment chamber/mold and to facilitate the application of squeezing force between the pressure and counter-pressure plates which hold the lower and upper mold halves.
In re Finsterwalder, 168 USPQ 530, and the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235; a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647. Notwithstanding, a skilled artisan would have been motivated to modify the hydraulic pressure supply of any of Scantland et al., Imbert and Singh et al. ‘210 (if not, in fact, inherent) to provide a hydraulic pressure of at most 100 MPa or of 40 MPa in order to optimize the squeezing/closing force provided to the pressure plate by the linear drive piston-cylinder units and thereby apply sufficient force for the intended purpose while minimizing costs by avoiding unnecessarily high hydraulic pressure supply beyond that which is sufficient for the intended purpose.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Scantland et al. in view of Imbert and Singh et al. ‘210, as applied to claims 21, 23-25, 28-35, 37 and 40 above, and further in view of either Denmire (U.S. Patent 1,871,160; Figures 3-4) or Fujieda et al. (U.S. Patent 8,282,373; Figures 1-2).


Response to Arguments
Applicant’s arguments with respect to claims 21, 23-25, 28-35, 37, 40 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that a tire vulcanization machine including a cylindrical tension casing is taught in Amano et al. (U.S. Patent 4,927,344; Figs. 1, 8 and 10), Yokoyama et al. (U.S. Patent 4,563,139; Figs. 1, 4), Singh et al. (U.S. Patent 4,390,334; Figs. 3, 5), Kubo et al. (U.S. Patent 4,383,808), Billey (U.S. Patent 3,936,251; Fig. 1) and Maurer et al. (U.S. Patent 3,669,581; Fig. 1), all of record. 
See also newly-cited Irie (U.S. Patent 5,820,886; Figs. 3, 5, 8, 11), Irie (U.S. Patent 5,271,727; Figs. 2, 15), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744